[Cite as Canton v. SPBC, L.L.C., 2021-Ohio-2368.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


 CITY OF CANTON                                     JUDGES:
                                                    Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                    Hon. Patricia A. Delaney, J.
 -vs-
                                                    Case No. 2020CA00124
 SPBC, LLC, ET AL.,

        Defendants-Appellants                       O P I N IO N




 CHARACTER OF PROCEEDINGS:                          Appeal from the Stark County Court of
                                                    Common Pleas, Case No. 2017CV2044


 JUDGMENT:                                          Affirmed

 DATE OF JUDGMENT ENTRY:                            July 7, 2021


 APPEARANCES:


 For Plaintiff-Appellee                             For Defendants-Appellants

 KEVIN R. L’HOMMEDIEU                               SIDNEY N. FREEMAN
 Canton City Law Department                         ROBERT MCNAMARA
 218 Cleveland Avenue, S.W.                         MCNAMARA, DEMCZYK CO., LPA
 Canton, Ohio 44701-4218                            12370 Cleveland Avenue, N.W.
                                                    P.O. Box 867
                                                    Uniontown, Ohio 44685
Stark County, Case No. 2020CA00124                                                                    2


Hoffman, P.J.
        {¶1}    Defendants-appellants SPBC, LLC, et al. appeal three Judgment Entries

entered by the Stark County Court of Common Pleas. Specifically, the March 23, 2020

Judgment Entry, which vacated the dismissal and reinstated the case; the May 18, 2020

Judgment Entry, which granted summary judgment in favor of plaintiff-appellee City of

Canton (“Canton”); and the June 24, 2020 Judgment Entry, which awarded final judgment

in favor of Canton.

                                      STATEMENT OF THE CASE

        {¶2}    On October 12, 2017, Canton filed a Complaint against Appellants for failing

to pay employee withholding taxes and the resulting interest and penalties. The parties

entered into a Settlement Agreement and Mutual Release (“the Agreement”) wherein

Canton agreed to accept $15,000, as payment in full, and Appellants agreed to make two

equal installments, the first by March 31, 2018, and the second by July 4, 2018. The

Agreement further provided, in the event of a default, “Canton reserves all right to proceed

with legal remedies available in the Warrant and Litigation, and any other remedies

available under applicable law.”1 Appellants made the initial payment of $7,500.00, on

March 23, 2018.

        {¶3}    As per the terms of the Agreement, Canton filed a notice/stipulation of

dismissal on August 2, 2018, which stated:




1The Warrant referred to the criminal citation filed in Canton Municipal Court Case No. 2017 CRB 05767.
The Litigation referred to the instant civil action filed in Stark County Court of Common Pleas Case No.
2017CV02044.
Stark County, Case No. 2020CA00124                                                      3


              Pursuant to Ohio Civil Rule 41(A), [Canton] hereby provides Notice

       of the Dismissal of the above-captioned action with prejudice at [Appellants’]

       cost. This Court retains jurisdiction to enforce the terms of the settlement

       agreement between the parties in the action. Id.



       {¶4}   After Appellants failed to make the second payment, Canton filed a motion

to reinstate and enforce settlement on August 31, 2018. Appellants filed a memorandum

in opposition to motion to vacate judgment on September 18, 2019, requesting the trial

court order Canton to accept the then-delinquent second installment. Before the trial

court ruled on Canton’s motion to reinstate, Canton filed a motion for summary judgment

on December 18, 2019. Appellants filed a motion to strike on January 10, 2020, admitting

they failed to timely pay the second installment, but arguing Canton “refused an

alternative payment schedule.” Appellants further maintained the express terms of the

Agreement limited Canton’s remedy to seeking only the second installment. Canton filed

a brief in opposition to Appellants’ motion to strike on January 15, 2020.

       {¶5}   Via Judgment Entry filed March 23, 2020, the trial court vacated the

dismissal, reinstated the case, and set a briefing schedule. Therein, the trial court also

denied Appellants’ motion to strike, but gave Appellants until April 20, 2020, to respond

to Canton’s motion for summary judgment.          Appellants filed their memorandum in

opposition to summary judgment on April 20, 2020. Canton filed a reply brief in support

of its motion on April 24, 2020. Via Judgment Entry filed May 18, 2020, the trial court

granted Canton’s motion for summary judgment. The trial court awarded final judgment

to Canton in the amount of $33,227.67, which represented the total judgment of
Stark County, Case No. 2020CA00124                                                        4


$40,727.67, less the $7,500.00 payment made by Appellants.                 The trial court

memorialized the award via Judgment Entry filed June 24, 2020.

      {¶6}   It is from the March 23, 2020, May 18, 2020, and June 24, 2020 Judgment

Entries Appellants appeal, raising the following assignments of error:



             I. THE TRIAL COURT ERRED TO THE PREJUDICE OF SPBC,

      WHEN IT GRANTED CANTON’S MOTION TO VACATE JUDGMENT.

             II. THE TRIAL COURT ERRED TO THE PREJUDICE OF SPBC,

      WHEN IT GRANTED CANTON’S MOTION FOR SUMMARY JUDGMENT.



                                                I

      {¶7}   In their first assignment of error, Appellants contend the trial court erred to

their prejudice in granting Canton’s motion to vacate.

      {¶8}   Appellants rely upon this Court’s decision in Cogswell v. Cardio Clinic of

Stark County, Inc., 5th Dist. Stark No. CA–8553, 1991 WL 242070, for the proposition a

motion to vacate judgment upon an alleged non-performance of an executory contract for

settlement is not appropriate. We find Cogswell is not applicable to the matter sub judice.

      {¶9}   In Cogswell, appellee Cogswell, a physician, brought an action against his

former employer, appellant Cardio Clinic, and its sole shareholder, appellant Epps, who

was also an employee, for breach of his employment contract and tortious interference

with business and patient relationships. The parties entered into a settlement agreement

and release, whereby Cardio Clinic and Epps agreed to pay Cogswell $100,000. If Cardio

Clinic and Epps failed to pay within 90 days of November 15, 1990, judgment would be
Stark County, Case No. 2020CA00124                                                          5


entered against them in the amount of $120,000. The agreement was entered into the

court's record. The trial court dismissed the case with prejudice. The dismissal entry did

not specifically reserve jurisdiction for the trial court to enforce the settlement agreement.

          {¶10} After 90 days passed and Cardio Clinic and Epps failed to pay the agreed

amount, Cogswell filed a Civ.R. 60(B) motion for relief from judgment and settlement,

alleging Epps fraudulently induced Cogswell to enter into the settlement agreement. After

a hearing, the court granted the motion and vacated the judgment of dismissal. Cardio

Clinic and Epps appealed, arguing the trial court erred in vacating the judgment and

settlement agreement as 1) Cogswell failed to present any evidence to support his motion

for relief from judgment, and 2) there was no evidence to support Cogswell’s allegation

of fraud.

          {¶11} Unlike Cogswell, here there was as specific reservation of jurisdiction to

enforce the Agreement. The Agreement between the parties specifically provided:



                  4. In the event [Appellants default] in the terms of this Agreement,

          Canton reserves all right to proceed with legal remedies available in the

          Warrant and Litigation, and any other remedies available under applicable

          law.2 Settlement Agreement and Mutual Release at 1.



          {¶12} Appellants timely tendered the first installment pursuant to the terms of the

Agreement.         However, Appellants failed to tender the second and final installment,




2   See, footnote 1, supra.
Stark County, Case No. 2020CA00124                                                        6


thereby defaulting “in the terms of this Agreement.” As such, Canton had the right to

proceed with all legal remedies available in the Litigation.

       {¶13} In addition, the August 2, 2018 notice/stipulation of dismissal specifically

provided: “This Court retains jurisdiction to enforce the terms of the settlement agreement

between the parties in the action.” Aug. 2, 2018 Notice/Stipulation of Dismissal.

       {¶14} “A trial court has jurisdiction to enforce a settlement agreement after a case

has been dismissed only if the dismissal entry incorporated the terms of the agreement

or expressly stated that the court retained jurisdiction to enforce the agreement.” Infinite

Sec. Solutions, L.L.C. v. Karam Props. II, 143 Ohio St.3d 346, 2015–Ohio–1101, 37

N.E.3d 1211, syllabus. See, also, Grace v. Howell, 2d Dist. Montgomery No. 20283,

2004-Ohio-4120, ¶ 12 (“To enforce a settlement after an entry of dismissal, the terms of

the settlement must be embodied in an order of dismissal or the order must contain a

provision for the court's continuing jurisdiction over disputes that may arise out of the

settlement.”).

       {¶15} Based upon the foregoing, we find the trial court did not abuse its discretion

in vacating the notice/stipulation of dismissal and reinstating the case.

       {¶16} Appellants’ first assignment of error is overruled.

                                             II

       {¶17} In their second assignment of error, Appellants assert the trial court erred

in granting summary judgment in favor of Canton.

       {¶18} Summary judgment proceedings present the appellate court with the unique

opportunity of reviewing the evidence in the same manner as the trial court. Smiddy v.

The Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212 (1987). As such, this
Stark County, Case No. 2020CA00124                                                           7


Court reviews an award of summary judgment de novo. Grafton v. Ohio Edison Co., 77

Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

       {¶19} Civ.R. 56 provides summary judgment may be granted only after the trial

court determines: 1) no genuine issues as to any material fact remain to be litigated; 2)

the moving party is entitled to judgment as a matter of law; and 3) it appears from the

evidence that reasonable minds can come to but one conclusion and viewing such

evidence most strongly in favor of the party against whom the motion for summary

judgment is made, that conclusion is adverse to that party. Temple v. Wean United, Inc.,

50 Ohio St.2d 317, 364 N.E.2d 267 (1977).

       {¶20} It is well established the party seeking summary judgment bears the burden

of demonstrating that no issues of material fact exist for trial. Celotex Corp. v. Catrett, 477

U.S. 317, 330, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1987). The standard for granting

summary judgment is delineated in Dresher v. Burt, 75 Ohio St.3d 280 at 293, 662 N.E.2d

264 (1996): “ * * * a party seeking summary judgment, on the ground that the nonmoving

party cannot prove its case, bears the initial burden of informing the trial court of the basis

for the motion, and identifying those portions of the record that demonstrate the absence

of a genuine issue of material fact on the essential element(s) of the nonmoving party's

claims. The moving party cannot discharge its initial burden under Civ.R. 56 simply by

making a conclusory assertion the nonmoving party has no evidence to prove its case.

Rather, the moving party must be able to specifically point to some evidence of the type

listed in Civ.R. 56(C) which affirmatively demonstrates the nonmoving party has no

evidence to support the nonmoving party's claims. If the moving party fails to satisfy its

initial burden, the motion for summary judgment must be denied. However, if the moving
Stark County, Case No. 2020CA00124                                                           8


party has satisfied its initial burden, the nonmoving party then has a reciprocal burden

outlined in Civ.R. 56(E) to set forth specific facts showing there is a genuine issue for trial

and, if the nonmovant does not so respond, summary judgment, if appropriate, shall be

entered against the nonmoving party.” The record on summary judgment must be viewed

in the light most favorable to the opposing party. Williams v. First United Church of Christ,

37 Ohio St.2d 150, 309 N.E.2d 924 (1974).

       {¶21} Appellants argue an executory settlement agreement cannot be rescinded

for non-compliance of future performance and the original claim cannot be pursued.

Appellants cite Bd. of Commrs. of Columbiana Cty. v. Samuelson, 24 Ohio St.3d 62, 63

(1986), for the proposition a “settlement extinguishes or merges the original rights or

claims and correlative obligations and, where the agreement is executory, substitutes for

the original claims the new rights and obligations agreed to.” Appellants conclude the

Agreement between the parties merged Canton’s original right or claim for the full amount

Appellants owed, and a separate action for performance under the terms of the

Agreement was Canton’s only remedy.

       {¶22} As set forth in our Statement of the Case, supra, Canton filed a Complaint

against Appellants after Appellants’ failure to pay employee withholding taxes and the

resulting interest and penalties. The parties entered into the Agreement. Pursuant to the

terms of the Agreement, Canton agreed to accept $15,000, as payment in full, and

Appellants agreed to make two equal installments, the first by March 31, 2018, and the

second by July 4, 2018. Appellants timely tendered the first installment, but failed to

tender the second. The plain language of the Agreement permitted Canton, in the event

of a default, to proceed with all “legal remedies available in the Warrant and Litigation,
Stark County, Case No. 2020CA00124                                                    9


and any other remedies available under applicable law.” Canton did just that. Appellants

failed to demonstrate genuine issues of material fact exist.

      {¶23} Upon review of the record, we find the trial court did not err in granting

summary judgment in favor of Canton.

      {¶24} Based upon the foregoing, Appellants’ second assignment of error is

overruled.

      {¶25} The judgment of the Stark County Court of Common Pleas is affirmed.



By: Hoffman, J.
Wise, John, J. and
Delaney, J. concur